      Fill in this information to identify the case:

      Debtor name   Professional Investors Security Fund, Inc.
      United States Bankruptcy Court for the:   Northern                 District of   CA
                                                                                       (State)
                                                                                                                                                     Check if this is an
      Case number (If known):    20-30579                                                                                                            amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured
    Claims and Are Not Insiders                                                                                                                                   12/15

    A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete                Name, telephone number,          Nature of the         Indicate if     Amount of unsecured claim
     mailing address, including zip code          and email address of creditor    claim                 claim is        If the claim is fully unsecured, fill in only unsecured
                                                  contact                          (for example, trade   contingent,     claim amount. If claim is partially secured, fill in
                                                                                   debts, bank loans,    unliquidated,   total claim amount and deduction for value of
                                                                                   professional          or disputed     collateral or setoff to calculate unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                   contracts)
                                                                                                                         Total claim, if Deduction     Unsecured claim
                                                                                                                         partially       for value of
                                                                                                                         secured         collateral or
                                                                                                                                         setoff
     PARDI Revocable Trust
     (SAMARA & DANIEL PARDI)
1                                                                                      Loan
     51 Walnut Avenue
      Mill Valley, CA 94941                                                                                                                                 $8,569,250.00
     GREIDANUS, PAUL
     1114 Vista Del Lago
2                                                                                      Loan
     San Luis Obispo CA 93405
                                                                                                                                                            $3,461,452.30

     TULS, JACK G.
3
     66 Brussels Court                                                                 Loan
     Visalia, CA 93277                                                                                                                                      $3,259,833.70

     GREIDANUS, ERIC
4
     15887 Avenue, #264                                                                Loan
     Visalia, CA 93292                                                                                                                                      $2,465,750.00
     SELLS, BAHIRA Cinemaie,
     Ttee of the Bahira Cinemaie
5    Sells Trust dtd 7/21/15                                                           Loan
     19 Peacock Drive, San Rafael,
     CA 94901                                                                                                                                               $2,405,000.00

     BELLINE, CARL F.
6
     9 Pacific Drive                                                                   Loan
     Novato, CA 94949                                                                                                                                       $2,066,000.00
     SCAGLIOLA TRUST, JAMES
     R.
7                                                                                      Loan
     1030 Western Avenue
     Petaluma, CA 94952                                                                                                                                     $1,781,839.51


SMRH:4848-4400-7621.4                                                              -1-
                                                                                                                                                                 73ZL-319169

              Case: 20-30579                    Doc# 19      Filed: 07/29/20                 Entered: 07/29/20 18:20:58                     Page 1 of 5
                                                                                          Case number (if known)
    Debtor   Professional Investors Security Fund, Inc.                                   20-30579
             Name



                                                                                                               Amount of unsecured claim
                                                                                                               If the claim is fully unsecured, fill in only unsecured
                                                                          Nature of the                        claim amount. If claim is partially secured, fill in
                                                                          claim                  Indicate if   total claim amount and deduction for value of
                                            Name, telephone number, and    (for example, trade   claim is      collateral or setoff to calculate unsecured claim
Name of creditor and complete mailing
                                            email address of creditor      debts, bank loans,    contingent,
address, including zip code
                                            contact                        professional          unliquidated,
                                                                           services, and         or disputed   Total claim, if Deduction        Unsecured claim
                                                                           government                          partially        for value of
                                                                           contracts)                          secured          collateral or
                                                                                                                                setoff




8
     TURNER, JON ANTHONY                                                  Loan
     902 Otis Drive
     Alameda, CA 94501                                                                                                                          $1,772,534.19
     MOORE, BRUCE R.
9    PO Box 103                                                           Loan
     Mendocino, CA 95460                                                                                                                        $1,743,680.82
     BAUER, SHIRLEY
10
     14908 Barnwall                                                       Loan
     LaMirada, CA 90638                                                                                                                         $1,740,708.32

     GREENBERG, BARRY
11
     17441 N 77th Street                                                  Loan
     Scottsdale, AZ 85255                                                                                                                       $1,728,862.01

     GANGAJI FOUNDATION, THE
12
     364 Helman Street                                                    Loan
     Ashland, OR 97520                                                                                                                          $1,695,353.83

     REYNOLDS, JULIE
13
     2050 Goodpasture Loop, #12                                           Loan
     Eugene, OR 97401                                                                                                                           $1,680,437.00

     MAHRER, GREG
14                                                                        Loan
     10300 Moonshine Road
     Sebastopol, CA 95472                                                                                                                       $1,652,908.77
     McDUFFIE, BARBARA or
     W.CLINTON
15                                                                        Loan
     23 Maplewood Drive, San
     Rafael, CA 94901                                                                                                                           $1,545,861.28

16
     DEROSS, ROBERT                                                       Loan
     5061 Tesoro Way
     El Dorado Hills, CA 95762                                                                                                                  $1,522,226.41
     MAYGINNES, JOHN IRA
17   Services TRAD #586560                                                Loan
     Potter Valley, CA 95469                                                                                                                    $1,485,035.00




SMRH:4848-4400-7621.4                                                     -2-
                                                                                                                                                       73ZL-319169

             Case: 20-30579             Doc# 19           Filed: 07/29/20       Entered: 07/29/20 18:20:58                        Page 2 of 5
                                                                                                         Amount of unsecured claim
                                                                    Nature of the                        If the claim is fully unsecured, fill in only unsecured
                                                                    claim                  Indicate if   claim amount. If claim is partially secured, fill in
                                      Name, telephone number, and    (for example, trade   claim is      total claim amount and deduction for value of
                                      email address of creditor      debts, bank loans,    contingent,   collateral or setoff to calculate unsecured claim
                                      contact                        professional          unliquidated,
                                                                     services, and         or disputed   Total claim, if Deduction        Unsecured claim
                                                                     government                          partially        for value of
                                                                     contracts)                          secured          collateral or
                                                                                                                          setoff


     BAILEY, ROBERT W.
18                                                                  Loan
     900 First Street
     Sebastopol, CA 95472                                                                                                                 $1,432,605.89

     LIZAK, ALFRED & MAUREEN
19                                                                  Loan
     P.O. Box 638
     Pt. Reyes Station, CA 94956                                                                                                          $1,430,000.00

     NEWMARK, IRENE
20
     2215 - R Market Street, #108,                                  Loan
     San Francisco, 94114                                                                                                                 $1,356,085.55
     HARARI, LESLIE
21   43 Laderman Lane                                               Loan
     Greenbrae, CA 94904                                                                                                                  $1,350,000.00
     BAUE, MARKUS GREER
22   12 June Court                                                  Loan
     Fairfax, CA 94930                                                                                                                    $1,340,000.00
     BUCK, KELLI W.
23   14 Cypress Avenue                                              Loan
     Kentfield, CA 94904                                                                                                                  $1,322,908.33
     IACOVETTO, VICTORIA
24   320 School Road                                                Loan
     Novato, CA 94945                                                                                                                     $1,317,200.00
     MAENDL, SYLVIA
25   2025 Hawthorne Terrace                                         Loan
     Novato, CA 94945                                                                                                                     $1,227,606.96
     GARCIA, A. ANGELICA
26   252 S Mentor Avenue #5                                         Loan
     Pasadena, CA 91106                                                                                                                   $1,201,161.12
     PAOLELLA Trustee, LIANA of
     the Liana Paolella Revocable
27   Trust dtd 6/1/2007                                             Loan
     9 Mosswood Court, Novato, CA
     94947                                                                                                                                $1,200,000.00
     CARROLL, JON
28   1766 Sanders Road                                              Loan
     Sebastopol, CA 95472                                                                                                                 $1,112,063.50
     ZALUNARDO, GINO N. &
     DENICE M.
29                                                                  Loan
     2033 Buckeye Road, Willits, CA
     95490-8485                                                                                                                           $1,086,500.00




SMRH:4848-4400-7621.4                                               -3-
                                                                                                                                                 73ZL-319169

           Case: 20-30579       Doc# 19         Filed: 07/29/20           Entered: 07/29/20 18:20:58                        Page 3 of 5
                                                                                                                  Amount of unsecured claim
                                                                             Nature of the
                                                                                                                  If the claim is fully unsecured, fill in only
                                                                             claim                  Indicate if   unsecured claim amount. If claim is partially
                                               Name, telephone number, and    (for example, trade   claim is      secured, fill in total claim amount and
     Name of creditor and complete mailing                                                                        deduction for value of collateral or setoff to
                                               email address of creditor      debts, bank loans,    contingent,
     address, including zip code
                                               contact                        professional          unliquidated, calculate unsecured claim
                                                                              services, and         or disputed
                                                                              government                           Total claim, if Deduction     Unsecured claim
                                                                              contracts)                           partially       for value of
                                                                                                                   secured         collateral or
                                                                                                                                   setoff
        LARUSSO, THOMAS J.
        REVOCABLE TRUST
30                                                                           Loan
        295 Lugo Road
        Palm Springs, CA 92262                                                                                                                  $1,079,100.00
        STAFFORD, WANDA
31      150 Calumet Avenue                                                   Loan
        San Anselmo, CA 94960                                                                                                                   $1,073,070.95
        ACHSEN, JACQUES
32      124 Pine Street                                                      Loan
        San Anselmo, CA 94960                                                                                                                   $1,018,400.00
        OLIVA, MARILYN
33      312 Warren Street                                                    Loan
        Brooklyn, NY 11201                                                                                                                      $1,008,701.00
        SBS (MARGOT HOPE)
34      3122 Arrowhead Drive Los                                             Loan
        Angeles, CA 90068                                                                                                                       $1,007,749.02
        JAMES, GLENN
35      200 Kulalani Drive, Kula, HI                                         Loan
        96790                                                                                                                                   $1,000,000.00
        KERR, Trustee of the James A.
        Kerr Living Trust dated January
36      27,2015, James A.                                                    Loan
        P.O. Box 679
        Redwood Valley, CA 95470                                                                                                                $1,000,000.00
        BESHARAT ZADEH,
        JEAN CLAUDE
37      c/o 14 Boulevard Auguste                                             Loan
        Blanqui
        75013 Paris, FRANCE                                                                                                                       $997,359.31
        CHASE, STUART and REGINA
38      1025 Lea Drive                                                       Loan
        San Rafael, CA 94903                                                                                                                      $981,268.56
        McCARTNEY, FRANCESCA
39      338 Countyview Dr.                                                   Loan
        Mill Valley, CA 94941                                                                                                                     $952,400.00
        CHENG, FU-TUNG
40      1190 Neilson St.                                                     Loan
39
        Albany, CA 94706                                                                                                                          $902,673.75




SMRH:4848-4400-7621.4                                                        -4-
                                                                                                                                                      73ZL-319169

                Case: 20-30579               Doc# 19     Filed: 07/29/20           Entered: 07/29/20 18:20:58                       Page 4 of 5
    )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVHDQGWKLVILOLQJ


                 Professional Investors Security Fund, Inc.
    'HEWRU1DPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  
                                             Northern                            CA
    8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH BBBBBBBBBBBBBBBBBBBBBB 'LVWULFWRIBBBBBBBBBB
                                                                               6WDWH 
    &DVHQXPEHU If known     20-30579
                                BBBBBBBBBBBBBBBBBBBBBBBBB




2IILFLDO)RUP
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           

$QLQGLYLGXDOZKRLVDXWKRUL]HGWRDFWRQEHKDOIRIDQRQLQGLYLGXDOGHEWRUVXFKDVDFRUSRUDWLRQRUSDUWQHUVKLSPXVWVLJQDQGVXEPLW
WKLVIRUPIRUWKHVFKHGXOHVRIDVVHWVDQGOLDELOLWLHVDQ\RWKHUGRFXPHQWWKDWUHTXLUHVDGHFODUDWLRQWKDWLVQRWLQFOXGHGLQWKHGRFXPHQW
DQGDQ\DPHQGPHQWVRIWKRVHGRFXPHQWV7KLVIRUPPXVWVWDWHWKHLQGLYLGXDO¶VSRVLWLRQRUUHODWLRQVKLSWRWKHGHEWRUWKHLGHQWLW\RIWKH
GRFXPHQWDQGWKHGDWH%DQNUXSWF\5XOHVDQG

:$51,1*%DQNUXSWF\IUDXGLVDVHULRXVFULPH0DNLQJDIDOVHVWDWHPHQWFRQFHDOLQJSURSHUW\RUREWDLQLQJPRQH\RUSURSHUW\E\IUDXGLQ
FRQQHFWLRQZLWKDEDQNUXSWF\FDVHFDQUHVXOWLQILQHVXSWRRULPSULVRQPHQWIRUXSWR\HDUVRUERWK86&
DQG



               Declaration and signature



            ,DPWKHSUHVLGHQWDQRWKHURIILFHURUDQDXWKRUL]HGDJHQWRIWKHFRUSRUDWLRQDPHPEHURUDQDXWKRUL]HGDJHQWRIWKHSDUWQHUVKLSRU
            DQRWKHULQGLYLGXDOVHUYLQJDVDUHSUHVHQWDWLYHRIWKHGHEWRULQWKLVFDVH

            ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKHGRFXPHQWVFKHFNHGEHORZDQG,KDYHDUHDVRQDEOHEHOLHIWKDWWKHLQIRUPDWLRQLVWUXHDQGFRUUHFW


             Schedule A/B: Assets–Real and Personal Property 2IILFLDO)RUP$% 
             Schedule D: Creditors Who HaveClaims Secured byProperty 2IILFLDO)RUP' 
             Schedule E/F: Creditors Who HaveUnsecured Claims 2IILFLDO)RUP() 
             Schedule G: Executory Contracts and Unexpired Leases 2IILFLDO)RUP* 
             Schedule H: Codebtors           2IILFLDO)RUP+ 

             Summary of Assets and Liabilities for Non-Individuals 2IILFLDO)RUP6XP 
            $PHQGHGScheduleBBBB
           ✘ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the  Largest Unsecured Claims and Are Not Insiders 2IILFLDO)RUP 
           

             2WKHUGRFXPHQWWKDWUHTXLUHVDGHFODUDWLRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW


                        07/29/2020
           ([HFXWHGRQ BBBBBBBBBBBBBB                           8    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                               00'' <<<<                          6LJQDWXUHRILQGLYLGXDOVLJQLQJRQEHKDOIRIGHEWRU



                                                                      Michael Hogan
                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     3ULQWHGQDPH

                                                                      Chief Restructuring Officer
                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                    3RVLWLRQRUUHODWLRQVKLSWRGHEWRU



2IILFLDO)RUP                                'HFODUDWLRQ8QGHU3HQDOW\RI3HUMXU\IRU1RQ,QGLYLGXDO'HEWRUV
             Case: 20-30579                     Doc#  19 Filed: 07/29/20 Entered: 07/29/20 18:20:58                               Page 5 of 5
                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
